The Court desires counsel for the respective parties to file *716briefs on or before April 25, 1935, upon the question whether the appeal described in the certificate presents any question other than whether the District Court committed an abuse of discretion in granting an interlocutory injunction. See Alabama v. United States, 279 U. S. 229; United Drug Co. v. Washburn, 284 U. S. 593; Binford v. J. H. McLeaish & Co., 284 U. S. 598; South Carolina Power Co. v. South Carolina Tax Comm’n, 286 U. S. 525; Ogden & Moffett Co. v. Michigan Public Utilities Comm’n, 286 U. S. 525; Langer v. Grandin Farmers Cooperative Elevator Co., 292 U. S. 605; Baldwin v. G. A. F. Seelig, Inc., 293 U. S. 522. [See ante, p. 100.]